UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2011 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 333-135980 NILAM RESOURCES INC. (Exact name of small Business Issuer as specified in its charter) Nevada 98-0487414 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Calle Alcanfores 761 - 1701 Miraflores, Lima 18, Peru Issuer’s telephone number, including area code 1-917-294-4072 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on the corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this Chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 50,375,595 Class “A” Common Shares at a par value of $0.001 of the issuer Capital Stock are issued and outstanding as of July 31, 2011.The total number of authorized shares is 345,000,000. PART I - FINANCIAL INFORMATION Safe Harbor Statement This report on Form 10-Q contains certain forward-looking statements. All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our consolidated financial statements which have been prepared in conformity with accounting principles generally accepted in the United States. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. Item 1. Financial Statements The unaudited interim consolidated financial statements of Nilam Resources, Inc. (the “Company”, “Nilam”, “we”, “our”, “us”) follow. All currency references in this report are in U.S. dollars unless otherwise noted. The accompanying Condensed Consolidated Financial Statements of Nilam Resources, Inc. should be read in conjunction with the Company's Annual Report on Form 10-K for the year ended April 30, 2011. Significant accounting policies disclosed therein have not changed except as noted below. Nilam Resources (A Development Stage Company) Unaudited (Express in U.S. Dollars) July 31, 2011 Unaudited Consolidated Balance Sheets 5 Unaudited Consolidated Statements of Operations 6 Unaudited Consolidated Statement of Stockholders Equity (Deficit) 7 Unaudited Consolidated Statements of Cash Flows 8 Unaudited Notes to the Consolidated Financial Statements 9 - 15 2 NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS July 31, 2011 (Stated in US Dollars) 3 NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONTENTS PAGE 5 INTERIM CONSOLIDATED BALANCE SHEETS AS OF JULY 31, 2, 2011. PAGE 6 INTERIM CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED JULY 31, 2, AND FOR THE PERIOD FROM JULY 11, 2005 (INCEPTION) TO JULY 31, 2011. PAGE 7 INTERIM CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JULY 11, 2005 (INCEPTION) TO JULY 31, 2011. PAGE 8 INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED JULY 31, 2, AND FOR THE PERIOD FROM JULY 11, 2005 (INCEPTION) TO JULY 31, 2011. PAGES 9 - 15 NOTES TOCONSOLIDATED FINANCIAL STATEMENTS 4 NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEET (STATED IN U.S. DOLLARS) July 31, 2011 April 30, 2011 (Audited) ASSETS CURRENT ASSETS Cash $ $ Investments - Mineral property (Note 3) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Subscriptions received in advance (Note 5) Due to related parties(Note 6) Notes payable – related parties (Note 4) TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value, 1,000,000 shares authorized, none issued andoutstanding - - Common stock, $0.001 par value, 345,000,000 shares authorized, 52,055,595 shares and 50,375,595 shares issued and outstanding, respectively (Note 5) Additional paid in capital(Note 5) Accumulated deficit during exploration stage ) ) Accumulated other comprehensive income ) - Total stockholders’ deficit ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ Nature of Operations (Note 1) Subsequent Events (Note 8) Approved on Behalf of the Board: /s/ Shahin Tabatabaei, Director See accompanying notes to financial statements. 5 NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (STATED IN U.S. DOLLARS) For the Three MonthsEnded July 31,2011 For the Three Months Ended July 31, 2010 For the Period From July 11, 2005 (Inception) to July 31, 2011 OPERATING EXPENSES Accounting and auditing fees $ $ $ Consulting fees(Note 6) Exploration costs and expenses - - General and administrative Insurance - - Investor relation - - Listing and filing fees - - Legal fees Management fees - - Stock-based compensation - - Travel - - Wages - - Impairment of mineral property - - Total Operating Expenses INCOMEFROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Foreign currency transaction gain - - Interest income - - 8 Loss on settlement of debt - - ) Gain on sale of mineral properties - Total Other Income - ) NET INCOME(LOSS) $ $ ) $ ) Net unrealized gains (losses) on available for sale securities: ) - ) COMPREHENSIVE INCOME (LOSS) $ $ ) $ ) Basic and Diluted Income per Common Share $ $ ) $ Weighted average number of shares outstanding during the period – basic and diluted See accompanying notes to financial statements. 6 NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JULY 11, 2005 (INCEPTION) TO JULY 31, 2011 (STATED IN U.S. DOLLARS) Accumulated Accumulated Additional Other Deficit During Common Stock Paid-In Comprehensive Exploration Shares Amount Capital Income Stage Total Common stock issued to founders for cash ($0.01 per share) $ $ $
